             Case 1:19-cv-06892 Document 1 Filed 07/24/19 Page 1 of 6



GEOFFREY S. BERMAN
United States Attorney for
the Southern District of New York
By: Elinor Tarlow
Assistant United States Attorney
One St. Andrew’s Plaza
New York, New York 10007
Tel. (212) 637-1036

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
                                         :
UNITED STATES OF AMERICA                                     VERIFIED COMPLAINT FOR
                                         :                   FORFEITURE
             v.
                                         :                   19 Civ. 6892
$409,805 IN UNITED STATES CURRENCY;
                                         :                   ECF case
                       Defendant-in-rem.

------------------------------------- x



               Plaintiff United States of America, by its attorney, Geoffrey S. Berman, United

States Attorney for the Southern District of New York, for its verified complaint alleges, upon

information and belief, as follows:


                              I.      JURISDICTION AND VENUE

               1.      This is a civil action in rem commenced by the United States of America

seeking the forfeiture of $409,805 in United States currency (the “Defendant Currency”) seized

on March 1, 2019. The Defendant Currency is subject to forfeiture pursuant to Title 21, United

States Code, Section 881(a)(6), as moneys, negotiable instruments, securities, or other things of

value furnished or intended to be furnished by any person in exchange for a controlled substance

and all proceeds traceable to such an exchange, or intended to be used to facilitate any violation

of Subchapter 1, Chapter 13 of Title 21 of the United States Code.
             Case 1:19-cv-06892 Document 1 Filed 07/24/19 Page 2 of 6



               2.      The Court has jurisdiction pursuant to Title 28, United States Code,

Sections 1345 and 1355.

               3.      Venue is proper under Title 28, United States Code, Sections 1355(b) and

1395, because acts and omission giving rise to the forfeiture took place in the Southern District

of New York and the Defendant Currency was seized in the Southern District of New York.

               4.      The Defendant Currency is presently in the custody of the United States

Marshals Service.

                           II.    PROBABLE CAUSE FOR FORFEITURE

               5.      This forfeiture action arises out of events that unfolded on March 1, 2019.

On that date, at approximately 7:30 a.m., an individual, later identified as Max Hartman

(“Hartman”), was going through airport screening at the White Plains airport to board a private

jet operated by a private carrier (the “Private Jet Carrier”). Hartman carried a large black

weighted duffel bag (the “Black Duffel Bag”) and a grey Herschel Supply company backpack

(the “Grey Backpack”) (together, the “Luggage”).      While he was attempting to pass through

screening to board the jet, Hartman’s and the other boarding passengers’ luggage was spread into

two rows and exposed to a trained canine named Bo, 1 who was under the control of a narcotics

detection canine handler employed by a private security agency and contracted by the Private Jet

Carrier for exterior inspection and review. Bo positively alerted to Hartman’s Luggage,

indicating the presence of controlled substances.



1
 Bo completed narcotics detection training in the Tactical Detection K9 school in Louisville,
Kentucky in 2013, and is trained and tested monthly to ensure accuracy. Bo was trained to
detect the odors of marijuana, cocaine, heroin, MDMA, methamphetamines and currency with
controlled substance residue. Bo has received numerous hours of training and is utilized
regularly for the purpose of detecting narcotic odors. Bo is routinely used to conduct searches of
residences, packages and suitcases. Bo has successfully given positive indications of narcotics in
the field in the past and generally has proven reliable in the field.
              Case 1:19-cv-06892 Document 1 Filed 07/24/19 Page 3 of 6



               6.      Following Bo’s positive alert, an employee of the Private Jet Carrier

requested that Hartman open the Luggage for inspection; Hartman refused and walked away

from the flight.

               7.     Hartman departed the airport in a black Toyota Uber, New York license

plate number HAV3345 (the “Uber”), and law enforcement officers initiated mobile surveillance

on the Uber and Hartman.

               8.     At approximately 8:00 a.m., surveilling law enforcement officers observed

Hartman exit the Uber and walk into the White Plains Metro North train station. At this time,

law enforcement officers stopped Hartman and conducted a field interview.

               9.     During the field interview, Hartman appeared extremely nervous.

Hartman was visibly shaking and stuttered while repeating the same answers to various

questions. Hartman refused to provide identification when asked to do so. During the Field

Interview, Hartman identified the Luggage as his own.

               10.    Hartman was placed into custody and transported to the New York State

Police Barracks located at 200 Bradhurst Avenue, Hawthorne New, York. At the Police

Barracks, another narcotics canine named Dunn 2 alerted positively to Hartman’s Black Duffel

Bag and Grey Backpack, indicating the presence of controlled substances.

               11.    Pursuant to a search warrant signed by United States Magistrate Judge

Paul E. Davison, law enforcement officers searched the Luggage. A large amount of United



2
 Dunn is a certified narcotics detection canine. Dunn completed certification with the New York
State Police and New York State Police crime lab in September 2018, and is trained to detect the
the odors of cocaine, heroin, LSD, MDMA, and methamphetamines. Dunn has received
thousands of hours of training and is utilized regularly for the purpose of detecting narcotics
odors. Dunn is also routinely used to conduct searches of automobiles, residences, packages and
suitcases. Dunn has successfully given positive indications of narcotics in the field in the past
and has generally proven reliable in the field.
              Case 1:19-cv-06892 Document 1 Filed 07/24/19 Page 4 of 6



States currency (the “Defendant Currency”) was found inside the Black Duffel Bag. The

Defendant Currency was packaged in a manner consistent with narcotics proceeds, in clear

plastic vacuumed sealed packages of rubber banded stacks. The Defendant Currency, totaling

$409,805, consisted of 303 one hundred-dollar bills; 597 fifty-dollar bills; 16,524 twenty-dollar

bills; 1,322 ten-dollar bills; 1,108 five-dollar bills; and 415 one-dollar bills.

                12.     While in custody, Hartman told law enforcement officers present that he

was not employed.

                13.     Previously, on or about November 30, 2018, Hartman was stopped at

Union Station in Chicago, Illinois while traveling by Amtrak on a one-way ticket from New

York, New York to Los Angeles, California. At the time, a narcotics canine also alerted

positively on Hartman’s luggage, leading law enforcement to obtain a seizure warrant for said

luggage. Upon execution, law enforcement officers seized $884,630 in United States currency.

A civil forfeiture proceeding against that seized currency is pending. See United States v. Funds

in the Amount of $884,630 in United States currency, 19-CV-03215 (SJC) (N.D. Ill. May 13,

2019).

                            III.    CLAIM FOR FORFEITURE

                14.     Incorporated herein are the allegations contained in paragraphs one

through Thirteen of this Complaint.

                15.     Pursuant to Title 21, United States Code, Section 881(a)(6), all moneys

furnished or intended to be furnished in exchange for a controlled substance, all proceeds

traceable to such an exchange, and all moneys used or intended to be used to facilitate such an

exchange, in violation of Subchapter I of Title 21 of the United States Code, are subject to

seizure and forfeiture to the United States, and no property right exists in such proceeds.
Case 1:19-cv-06892 Document 1 Filed 07/24/19 Page 5 of 6
Case 1:19-cv-06892 Document 1 Filed 07/24/19 Page 6 of 6
